264 F.3d 1150 (9th Cir. 2001)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ARTURO DANIEL VELASCO-HEREDIA, aka Arturo Velasco-Heredia, Defendant-Appellant.
No. 00-50107
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 5, 2001

Before: Stephen S. Trott, Sidney R. Thomas, and Marsha S. Berzon, Circuit Judges.

ORDER

1
Further action on the petition for rehearing shall be deferred until the final disposition of U.S. v. Buckland, No. 99-30285 is entered. The Clerk shall hold the mandate until further notice. The Opinion filed on May 10, 2001, shall be withdrawn pending further notice and is not citeable by parties.